Citation Nr: 0407565	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  95-16 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel





INTRODUCTION

The appellant served on active duty from November 1942 to 
December 1945 and from February 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the appellant had not 
submitted new and material evidence to re-open his claims of 
entitlement to service connection for an upper back 
disability and entitlement to service connection for a low 
back disability.

In March 1997 the Board found that new and material evidence 
sufficient to re-open the appellant's claims had been 
submitted and remanded the claims for consideration by the RO 
of the appellant's service connection claims.  This case was 
before the Board again in March 1998 when it was remanded 
because the RO had failed to comply with the instructions in 
the prior remand.

In April 2002 the Board undertook additional development of 
the appellant's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  Because no additional evidence 
was obtained, notice of the development was not required by 
Rule of Practice 903.  See 38 C.F.R. § 20.903 (2002).

In April 2003 the Board again remanded the appellant's claims 
because the RO had failed to comply with the instructions in 
the March 1998 remand and because the appellant had submitted 
additional evidence that had not yet been considered by the 
RO.  The requested development has been completed.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The appellant has current disabilities of the cervical 
spine and lumbar spine.

4.  The appellant's current upper back disability is not 
related to any event, including an aircraft accident in 1943, 
or injury in service.

5.  The appellant's current lower back disability is not 
related to any event, including an aircraft accident in 1943, 
or injury in service.


CONCLUSIONS OF LAW

1.  An upper back disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).

2.  A lower back disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was involved in an aircraft accident in 1943 in 
service.  In a September 17, 1943 letter to his parents the 
appellant discussed the treatment of his left arm, which was 
injured in that crash.  He added, "[M]y right hip and back 
still give me hell[,] but I believe it is due to inactivity 
and cramping it up.  [I] [j]ust can't sleep much as I have to 
stay on my back all of the time."  In a September 30, 1943 
letter the appellant further detailed the medical treatment 
of his left arm.  No mention of his back or neck was made.  
In an October 13, 1943 letter, the appellant again discussed 
the progress of treatment for his left arm.  He also 
mentioned that one of his crewmembers in the plane crash had 
left the hospital two weeks previously with his back in a 
cast for chipped vertebrae.  The appellant's described the 
condition as "nothing serious and no pain."  In a November 
2, 1943 letter, the appellant described additional medical 
treatment he had received including x-ray examination of his 
left arm and chest.  He did not mention an injury to his back 
or neck.

At a July 1945 examination for the Air Reserves Program, the 
appellant reported a history of fracturing his left elbow in 
an airplane crash in 1943 as well as earlier fractures of his 
nose and right great toe.  He denied all other illnesses, 
injuries, or operations.  His bones, joints, and muscles were 
evaluated as normal.

Medical records from Homestead Air Force Base show treatment 
for spine disabilities.  In August 1979 the appellant was 
noted to have degenerative arthritis of the thoracic spine.  
X-ray examination of the appellant's cervical spine in August 
1979 showed mild degenerative changes.  No foraminal 
encroachment was noted.  The appellant reported a history of 
a spur in his cervical spine and the recent onset of pain.

X-ray examination of the appellant's lumbar spine in July 
1981 showed minimal degenerative change of the lumbar spine, 
with slight scoliosis.  In August 1981 the appellant was 
treated for degenerative joint disease of the lumbar spine.  
In July 1984 the appellant reported a history of major 
hospitalizations that included a hospitalization in 1942 for 
multiple fractures of the left elbow as a result of an 
aircraft accident.  In November 1985 the appellant reported a 
history of major hospitalizations that included a 
hospitalization in 1943 for a shattered left elbow as a 
result of an aircraft accident.  In March 1986 degenerative 
changes were noted in the appellant's entire spine.  
Degenerative arthritis was diagnosed.

In April 1986 the appellant complained of a tingling 
sensation radiating from his cervical spine.  He also 
complained of lumbar pain.  X-ray examination of the 
appellant's lumbar spine showed osteoarthritic degenerative 
changes and narrowing of the disc spaces from L3-S1.  X-ray 
examination of his cervical spine showed osteoarthritic 
degenerative changes.  There was minimal compromise of the 
intervertebral neural canal space on the left side.  In 
August 1986 the appellant was diagnosed with degenerative 
joint disease of the cervical spine.  He reported a history 
of pain on the right side of his neck and upper thoracic back 
for ten years.  In June 1989 the appellant reported a history 
of major hospitalizations that included a hospitalization in 
1943 for multiple fractures of the left elbow.

X-ray examination of the appellant's lumbar spine in October 
1991 showed dextroscoliosis; moderate spondylotic changes at 
L2-L3, L3-L4, L4-L5, and L5-S1; and degenerative disc disease 
at L3-L4, L4-L5, and L5-S1.  The appellant underwent physical 
therapy in October 1991.  He complained of chronic right-side 
sciatica, which had lasted for approximately 10 years.

In June 1992 the appellant was treated for degenerative 
arthritis of the lumbar spine.  X-ray examination in October 
1991 had shown degenerative disc disease of the lumbar spine.  
At a physical therapy session, he reported a history of low 
back pain for several years.

In a March 1992 claim, the appellant stated that, on 
September 8, 1943, he had sustained in a crash multiple 
injuries of his left elbow and compression injuries to his 
upper and lower back, which had resulted in a bone spur on 
the upper right side of his neck and twisting and crushing of 
the vertebrae of his lower back.

In a June 1992 statement, W. Q. (Captain Q.) stated that he 
had known the appellant since 1946.  He stated that the 
appellant's disabilities that resulted in pain and lack of 
mobility in his lower back and legs had continuously 
progressed in severity.

In a June 1992 statement, the appellant's then twenty-seven 
year old daughter stated that she remembered swimming and 
diving in the ocean and playing in tennis tournaments with 
her father.  He was very active but would complain 
occasionally about pain in his back.  His disability had 
progressed to the point where his mobility was very limited.  
The appellant's son stated his father's physical 
deterioration had been progressive over the previous two 
decades.

In a July 1992 statement the appellant recalled that a plane 
(Army Air Corps OA-10 (Navy PBY-5A) crashed on approximately 
September 10, 1943, in a fresh water lake on the island of 
Adak, part of the Aleutian Islands.  A Navy rescue team 
picked up the survivors.  The instructor pilot and the 
engineer of the crew did not survive the crash.  He stated 
that his medical treatment consisted of surgery for his 
broken left arm, stitches in a wound to his buttocks, and 
traction for a compressed lower discs.  He had been treated 
at a field hospital and three other hospitals between 
September 1943 and December 1943.  With his statement, the 
appellant submitted photographs of the disabled aircraft and 
a photograph of himself in a field hospital on Adak.  The 
appellant stated that he did not seek continuous treatment 
for his disabilities until they became chronic because the 
severity of the pain increased gradually and the mobility of 
his back and right leg deteriorated gradually.  He did not 
have a copy of his service medical records.

In March 1998 the appellant was examined by J. C., D.O. (Dr. 
C.), for complaints of pain in his back and both legs.  The 
appellant reported having been in a plane crash in 1943 and 
receiving injuries primarily to his left elbow.  He reported 
having had increasing difficulty with back pain for 
approximately 20 years and, more recently, with pain 
radiating into both legs.  Dr. C. opined that, 
radiographically and clinically, the appellant's symptoms 
were probably secondary to spinal stenosis, a degenerative 
condition.  Dr. C. added, "I am not sure how this relates to 
his 1943 . . . injury, and I think it would depend upon how 
much documentation was made at the time in relation to the 
injury.  [The appellant] stated that the elbow injury was so 
bad, he paid very little attention to his back at the time."

In January 2001 a magnetic resonance imaging (MRI) scan 
showed L2-L3 and L3-L4 spinal stenosis, moderately severe at 
the L3-L4 level, and diffuse multi-level degenerative disc 
disease and very severe advanced degenerative lumbar 
spondylosis.  In April 2001 the appellant was examined by J. 
R., M.D. (Dr. R.), for complaints of low back pain and 
bilateral legs symptoms.  The appellant reported a history of 
a back injury in a plane wreck in 1943.  He had had 
difficulty walking and moving for some time since that time.  
An MRI scan of the lumbar spine showed multilevel disc 
degeneration with scoliosis concave to the right.  There were 
what appeared to be old fractures of the L4-5 level that were 
fused with auto-fusion of the disc space.  Dr. R. opined, 
"This is likely related to his significant back trauma 
during his plane accident [in approximately 1943]."

At a May 2003 VA spine examination, the examiner reviewed the 
appellant's claims folder.  The diagnoses were degenerative 
joint and disc disease of the cervical spine and degenerative 
joint and disc disease of the lumbar spine.  The examiner 
stated that he disagreed with the opinion of Dr. R. that the 
appellant had compression fractures of L4 and L5 shown by the 
January 2001 MRI.  The examiner pointed out that Dr. R.'s 
conclusion did not correlate with the interpretation by the 
radiologist.  Further, prior x-ray examination of the 
appellant's spine, in 1981, 1986, and 1991, had shown 
degenerative disc disease but not compression fractures.  X-
ray examination of the cervical spine in 1979 had shown 
degenerative changes.  The examiner also noted that in 1981 
the appellant had reported right sciatic pain for 10 years 
and that in 1998 he had reported a history of back pain for 
twenty years.  The examiner extrapolated that the earliest 
symptoms of the appellant's back pain had been between 1971 
and 1978.  The examiner pointed out that the interval between 
the appellant's plane crash and the onset of his symptoms was 
approximately 28 years and that, if the appellant's back and 
neck pain had been due to trauma, she would have expected to 
see medical complaints earlier.  The examiner opined that it 
"was not likely" that the appellant's current back and neck 
disabilities were related to the plane crash in 1943.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, a 
substantially complete application was received on November 
30, 1993.  Thereafter, in a rating decision dated in August 
1994 the appellant's claims were denied.  Only after that 
rating action was promulgated did the AOJ, on May 17, 2001, 
provide notice to the appellant regarding what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Similar notice 
was provided in a July 30, 2002 letter from the Board and an 
April 25, 2003 letter from the AOJ.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on May 17, 2001, 
and later, was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ at that time 
and again prior to the most recent transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated.  A new rating decision 
was provided to the appellant in June 2003 and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant in 
November 2003.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Indeed, in August 2002 
the appellant in response to the July 30, 2002, letter from 
the Board stated that he had no further evidence or argument 
to submit.  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  Further, as mentioned above, the appellant 
responded to the July 30, 2002 letter by indicated that he 
had no additional evidence to submit.  Additionally, the 
Board notes that the May 17, 2001 and April 25, 2003 letters 
to the appellant properly notified him of his statutory 
rights.  That is, even though the letters requested a 
response within 60 days and 30 days respectively, they also 
expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Moreover, a recently 
enacted amendment to the VCAA clarified that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, medical records from 
Homestead Air Force Base and records of private treatment 
identified by the appellant have been obtained.  To the 
extent that evidence identified by the appellant has not been 
obtained, VA has been informed by the identified sources that 
the records do not exist; therefore, further attempts to 
obtain the records would be futile.  38 C.F.R. § 3.159(c)(2) 
(2003).  In instances where VA's efforts to assist the 
appellant have been unsuccessful, the appellant has been 
provided in contemporaneous SSOCs with notice of the 
unsuccessful attempts and that advised his claims were being 
considered based upon all the evidence of record.  See 
38 C.F.R. § 3.159(e) (2003).  With regard to the appellant's 
service medical records, although the appellant's service 
medical records, other than a July 1945 examination for the 
Air Reserves Program, have not been obtained, a November 2003 
statement from the National Personnel Records Center (NPRC) 
indicates that a third search for the appellant's service 
medical records (the prior attempts being in June 1992 and 
December 1993) was negative.  The appellant was advised 
several times, initially in August 1993 and most recently in 
November 2003, that his service medical records were not 
found.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
appellant had indicated in August 2002 that he did not have 
any additional records.  The Board is mindful that, in a case 
such as this one where service medical records have been 
lost, there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
this case, repeated attempts have been made to locate the 
appellant's service medical records.  Alternate records are 
not available.  Further efforts to obtain the appellant's 
service medical records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  As for VA's duty 
to obtain a medical examination, the appellant was provided a 
VA spine examination in May 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further, the RO's efforts 
have complied with the instructions contained in the March 
1997, March 1998, and April 2003 Remands from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2003).  
There is no reasonable possibility that further assistance to 
the appellant would substantiate the claims.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant has current disabilities of the lumbar spine 
and the cervical spine, including degenerative joint disease 
and degenerative disc disease.  Nevertheless, the 
preponderance of the medical evidence is against the 
appellant's contention that his upper and lower back 
disabilities are related to service.  Although the 
appellant's service medical records, particularly his 
separation examination, are not available, in May 2003, a VA 
examiner indicated that the appellant's current disabilities 
were the result of degenerative changes and stated that it 
"was not likely" that the appellant's current disabilities 
were due to a plane crash in service, because the earliest 
indication of symptoms of disability was 28 years after the 
claimed injury.  Although the VA examiner did not address 
specifically the March 1998 statement of Dr. C., her 
conclusion is entirely consistent with the conclusion of Dr. 
C. that the appellant's symptoms were "probably secondary to 
spinal stenosis, which . . . is a degenerative condition."

Although the April 2001 statement from Dr. R. supports the 
appellant's claim that his lumbar spine disorder is related 
to his military service, Dr. R.'s opinion is given less 
weight than the contrary opinions of the VA examiner and Dr. 
C.  As pointed out by the VA examiner, Dr. R. states that the 
January 2001 MRI scan shows old fractures of the L4-5 level 
that are fused with auto-fusion of the disc space, but that 
conclusion is contrary to the report of the radiologist who 
performed that study.  Although the radiologist noted fusion 
of the disc at the L4-L5 level, the diagnoses were L2-L3 and 
L3-L4 spinal stenosis, moderately severe at the L3-L4 level, 
and diffuse multi-level degenerative disc disease and very 
severe advanced degenerative lumbar spondylosis.

Also, Dr. R. relied on the history provided by the appellant 
of a back injury from a plane wreck in 1943.  There is no 
evidence of the "significant back trauma . . . in the 
[19]40s" described by Dr. R.  As noted by the VA examiner, 
the earliest evidence of the appellant's complaints of back 
or neck pain-even using the history provided by the 
appellant to establish the onset of symptoms-is in 1971, 
many years after service.  Further, the letters from the 
appellant to his parents, written contemporaneously with his 
treatment for injuries resulting from the 1943 aircraft 
accident, reflect only treatment for his left arm injury.  He 
briefly mentions hip and back pain in one letter but 
attributes the pain to his forced bedrest.  The only mention 
of a spinal injury is in reference to fractured vertebrae 
sustained by one of the appellant's crewmembers.  Further, at 
a July 1945 examination, the appellant reported a history of 
fracturing his left elbow in an airplane crash in 1943 as 
well as earlier fractures of his nose and right great toe.  
He denied all other illnesses, injuries, or operations.  At 
that time, his bones, joints, and muscles were evaluated as 
normal.  In noting the appellant's history, Dr. R. also 
states that the appellant "has had difficulty walking and 
moving for some time since [a plane wreck in 1943]."  This 
statement is contradicted by medical records contained in the 
appellant's claims folder, including a July 1986 record 
describing the appellant as a "vigorous[, competitive] 
tennis player."

In short, Dr. R.'s opinion is given less weight than the May 
2003 opinion by the VA physician because Dr. R. relied 
primarily on the history provided by the appellant whereas 
the VA physician reviewed the appellant's entire claims 
folder including a medical record dated as early as July 
1945.  The history relied upon by Dr. R. is simply not 
supported by the other evidence in this case.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) ("[D]iagnoses [by 
physicians relying on history as related by the appellant] 
can be no better than the facts alleged by the appellant."); 
see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) ("An 
opinion based upon an inaccurate factual premise has no 
probative value."). 

The appellant's lay statements to the effect that he believes 
his back and neck disabilities were incurred in service while 
in service are not supported by objective medical evidence 
and are not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Although the appellant is competent to report symptoms of an 
injury or illness that are readily observable, see Layno v. 
Brown, 6 Vet. App.465, 469 (1994), that is not what he seeks 
to do in this case.  Rather, he is asserting that he suffered 
vertebral injuries in service, which is a medical diagnosis 
and which requires competent medical evidence to establish, 
during service.  See Explanatory Statement on H.R. 4864, As 
Amended, 146 CONG. REC. H9912, H9915 (Oct. 17, 2000) (Lay 
evidence is competent to describe symptoms such as pain in 
the knee, but a lay person is not competent, due to lack of 
medical expertise or training to provide a medical diagnosis 
such as the pain in the knee is due to a torn ligament.).  
His assertion that he suffered vertebral injuries during 
service is not supported by objective medical evidence and is 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.

Under these circumstances, the preponderance of the evidence 
is against the conclusion that the appellant is entitled to 
service connection for an upper back disability or a lower 
back disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("[A] veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability . . . ."); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" (quoting Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992))).  The evidence for and against 
the claim is not in relative equipoise; therefore, no 
reasonable doubt issue is raised.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).   Neither an upper 
back disability nor a lower back disability was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


ORDER

Entitlement to service connection for an upper back 
disability is denied.

Entitlement to service connection for a lower back disability 
is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



